By the Court, Belcher, J.:
The plaintiff deraigns title to the premises under a Sheriff’s deed, made in pursuance of a sale on execution.
The only question in the case relates to the time within *334which the judgment debtor may redeem from a redemptioner.
It is claimed by the appellant that the judgment debtor may redeem from the purchaser, or a redemptioner, at any time within six months after the sale, while it is insisted by the respondent that he must redeem from a redemptioner, if at all, within sixty days after his redemption, and this though the whole time be less than six months after the sale.
The right to redeem is a matter of purely statutory creation and regulation. (1 Washburn on Real Prop. 464, note; Tuolumne Redemption Co. v. Sedgwick, 15 Cal. 515.)
The question raised is fully answered by the statute. Section two hundred and thirty-one of the Practice Act provides: “ The judgment debtor or redemptioner may redeem the property from the purchaser within six months after the sale.” Section two hundred and thirty-two provides: “If property be so redeemed by a redemptioner, either the judgment debtor or another redemptioner may, within sixty days after the last redemption, again redeem it from the last redemptioner; * * * if no redemption be made within six months after the sale, the purchaser or his assignee shall be entitled to a conveyance; or if so redeemed whenever sixty days have elapsed, and no other redemption has been made and notice thereof given, the time for redemption shall have expired and the last redemptioner or his assignee shall be entitled to a Sheriff’s deed.”
It is clear that a redemptioner may exercise his right to redeem from the purchaser—no redemption then having been made by the judgment debtor—at any time within six months after the sale, and if within sixty days thereafter there be no redemption from him, the right to redeem from him is gone apd he is entitled to the Sheriff’s deed.
Judgment and order affirmed.